                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LEE KNOWLIN,

                    Petitioner,
                                                   Case No. 19-cv-261-pp
      v.

LIZZIE TEGELS,

                    Respondent.


    ORDER GRANTING PETITIONER’S MOTION FOR LEAVE TO APPEAL
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 56)


      On July 7, 2020, the court granted the respondent’s motion to dismiss

the petition. Dkt. No. 52. The court entered judgment the same day. Dkt. No.

53. The petitioner filed a notice of appeal on July 17, 2020. Dkt. No. 54. The

same day, the petitioner filed a motion for leave to appeal without prepaying

the filing fee. Dkt. No. 56.

      Under Federal Rule of Appellate Procedure 24(a)(3), a district court may

allow an appellant to proceed without prepaying the appellate filing fee if it

finds the appellant to be indigent and the appeal to be taken in good faith. Fed.

R. App. P. 24(a)(3). Because the Prison Litigation Reform Act does not apply to

habeas cases, Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir. 2000), the court

decides whether a habeas appellant is indigent by relying on the information

the petitioner provides in his affidavit of indigence. See Martin v. United States,

96 F.3d 853, 855-56 (7th Cir. 1996). The petitioner’s affidavit indicates that he


                                         1

           Case 2:19-cv-00261-PP Filed 10/27/20 Page 1 of 3 Document 60
has no prison income, no job and no assets. Dkt. No. 56. The court finds that

the petitioner cannot pay the $505 filing fee.

      As for good faith, a district court should not apply an inappropriately

high standard when making a good faith determination. Pate v. Stevens, 163

F.3d 437, 439 (7th Cir. 1998). An appeal taken in “good faith” is one that seeks

review of any issue that is not frivolous, meaning that it involved “legal points

arguable on their merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983) (quoting Anders v. California, 386 U.S. 738 (1967)); see also Coppedge v.

United States, 369 U.S. 438, 445 (1962).

      Although the court declined in its July 7, 2020 order to issue a certificate

of appealability, the Seventh Circuit has warned district courts against

conflating the good faith and certificate of appealability standards; declining to

issue a certificate of appealability “is not enough to explain why the appeal on

the merits would not be in good faith, because the standard governing the

issuance of a certificate of appealability is not the same as the standard for

determining whether an appeal is in good faith. It is more demanding.” O’Brien,

216 F.3d at 634. “To determine that an appeal is in good faith, a court need

only find that a reasonable person could suppose that the appeal has some

merit.” Id. On the other hand, an appeal taken in bad faith is one that is based

on a frivolous claim—that is, a claim that no reasonable person could suppose

has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

      The July 7, 2020 order dismissed the petition because the petitioner

procedurally defaulted his claims in the Wisconsin courts. The court believes it

                                        2

         Case 2:19-cv-00261-PP Filed 10/27/20 Page 2 of 3 Document 60
is unlikely that the Seventh Circuit will disagree, but it cannot say that no

reasonable person could suppose that any of the petitioner’s claims have merit.

Accordingly, the court cannot conclude that the appeal is frivolous. The court

will grant the petitioner’s motion for leave to appeal without prepayment of the

filing fee.

       The court GRANTS the petitioner’s motion for leave to appeal without

prepayment of the filing fee. Dkt. No. 56.

       Dated in Milwaukee, Wisconsin this 27th day of October, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3

          Case 2:19-cv-00261-PP Filed 10/27/20 Page 3 of 3 Document 60
